DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US Pub. 20150301384 and hereafter Koike) in view of Okamoto et al. (USP 5877829 and hereafter Okamoto). 
As per claim 1, Koike teaches (in figures 1 and 4A-6B) a liquid crystal display apparatus (1), comprising in an order from a viewer side: a liquid crystal panel (12, 13, and 14a) including a liquid crystal cell (12), a viewer-side polarizing plate (13) arranged on the viewer side of the liquid crystal cell, and a back surface-side polarizing plate (14a) arranged on an opposite side to the viewer side of the liquid crystal cell; and a surface light source device (20 and 14b) including a light source unit (10) and a light guide plate (21) configured to cause light from the light source unit to enter from a side surface (21a) opposed to the light source unit, and to emit the light from a viewer-side surface (upper surface of 14b) opposed to the liquid crystal panel, wherein the surface light source device is configured to emit light which has directivity in an approximately normal direction of the viewer-side surface (see paragraph 85 and 93), and which contains a linearly polarized light component that vibrates in a plane (X-Y plane) approximately parallel to a light guide direction (Y) of light of the light guide plate at a high ratio (see paragraphs 35, 64, and 93), and wherein a vibration direction of the linearly polarized light component is approximately parallel to a transmission axis of the back surface-side polarizing plate (see paragraph 64) wherein the light guide plate (21) has a principal surface (20d) having an approximately rectangular shape, and wherein the light guide plate has a side surface (21a) opposed to the light source unit, the side surface being a side surface on a long side.
Koike does not specifically teach a light control layer between the liquid crystal panel and the surface light source device wherein the light control layer is configured to enable a scattering state of transmitted light to be changed. 
However, Okamoto teaches (in figures 2A-2B and 4A-5B) providing a light control layer (13 in figures 4A and 4B) between a liquid crystal panel (10 in figures 4A and 4B) and a surface light source device (11 and 12 in figures 4A and 4B), wherein the light control layer is configured to enable a scattering state of transmitted light to be changed (between a scattering state as shown in figure 4A and a non-scattering state as shown in figure 4B)  in order to provide switchable viewing angle allowing both private and public display (see Col. 8 line 65 – Col. 9 line 13 and Col. 9 line 39– Col. 10 line 4). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the light control layer from Okamoto in the device of Koike. 
The motivation to provide the light control layer would have been to provide switchable viewing angle allowing both private and public display as taught by Okamoto (see Col. 8 line 65 – Col. 9 line 13).
As per claim 2, Koike teaches (in figures 1 and 4A-6B) that a driving mode of the liquid crystal cell is an IPS mode or an FFS mode (see paragraphs 37-40).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US Pub. 20150301384 and hereafter Koike) and Okamoto et al. (USP 5877829 and hereafter Okamoto) as applied to claim 1 above an in further view of Yilmaz et al. (US Pub. 20140192277 and hereafter Yilmaz). 
As per claim 3, Koike in view of Okamoto teaches that the light control layer (13 from Okamoto) includes: a first transparent substrate (41a in Okamoto); a first transparent electrode layer (‘transparent electrode” on 41a see figure 5A and Col. 10 lines 28-29 in Okamoto); a composite layer (42 and 43 in Okamoto) of a polymer matrix (42 in Okamoto) and a liquid crystal compound (43 in Okamoto); a second transparent electrode layer (‘transparent electrode” on 41b see figure 5A and Col. 10 lines 28-29 in Okamoto); and a second transparent substrate (41b in Okamoto) in the stated order. 
Koike in view of Okamoto does not specifically teach that the first transparent substrate and the second transparent substrate are each formed of a material containing a cycloolefin-based resin.
However, Yilmaz teaches (in figure 7) forming a transparent substrate (480) out of cycloolefin-based resin (“cyclic olefin polymer”) which has low birefringence (paragraph 50) in order to minimize the change in polarization direction of polarized light which passes through the substrate (see paragraphs 55-56). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the substrates in Koike in view of Okamoto out of cycloolefin-based resin as suggested by Yilmaz. 
The motivation to form the substrates out of cycloolefin-based resin would have been in order to minimize change in the visible light’s polarization direction as taught by Yilmaz (see paragraphs 55-56).
As per claim 5,  Koike in view of Okamoto teaches that the light control layer (13 from Okamoto) includes: a first transparent substrate (41a in Okamoto); a first transparent electrode layer (‘transparent electrode” on 41a see figure 5A and Col. 10 lines 28-29 in Okamoto); a composite layer (42 and 43 in Okamoto) of a polymer matrix (42 in Okamoto) and a liquid crystal compound (43 in Okamoto); a second transparent electrode layer (‘transparent electrode” on 41b see figure 5A and Col. 10 lines 28-29 in Okamoto); and a second transparent substrate (41b in Okamoto) in the stated order. 
Koike in view of Okamoto does not specifically teach that the first transparent substrate has a front retardation of 50 nm or less or that the second transparent substrate has a front retardation of 50 nm or less. 
However, Yilmaz teaches (in figure 7) forming a transparent substrate (480) out of a low birefringent material (“cyclic olefin polymer” see paragraph 50) and at a thickness (752) such that the transparent substrate has a front retardation at of 50 nm or less (see paragraphs 49, 54, and 56) in order to minimize change in polarization direction (see paragraphs 55-56). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the substrates out of low refractive index material and at a thickness such that they have a front retardation of 50 nm or less as suggested by Yilmaz. 
The motivation to form the substrates in the manner suggested by Yilmaz would have been in order to minimize change in the visible light’s polarization direction as taught by Yilmaz (see paragraphs 55-56).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US Pub. 20150301384 and hereafter Koike) and Okamoto et al. (USP 5877829 and hereafter Okamoto) as applied to claim 1 above an in further view of Osato et al. (US Pub. 20180239199 and hereafter Osato).
	As per claim 6, Koike in view of Okamoto teaches that the light control layer (13 from Okamoto) includes: a first transparent substrate (41a from Okamoto); a first transparent electrode layer (‘transparent electrode” on 41a see figure 5A and Col. 10 lines 28-29 in Okamoto); a composite layer (42 and 43 from Okamoto) of a polymer matrix (42 from Okamoto) and a liquid crystal compound (43 from Okamoto); a second transparent electrode layer (‘transparent electrode” on 41b see figure 5A and Col. 10 lines 28-29 in Okamoto); and a second transparent substrate (41b in Okamoto) in the stated order and the viewer-side polarizing plate (13 in Koike) has a transmission axis (extending in the X direction see paragraph 35 in Koike). 
Koike in view of Okamoto does not specifically teach that the first transparent substrate has a front retardation of more than 50 nm, and wherein a slow axis of the first transparent substrate is substantially perpendicular or substantially parallel to a transmission axis of the viewer-side polarizing plate.
However, Osato teaches that is difficult to produce a film that has a small front retardation inexpensively and efficiently (see paragraph 7 and paragraph 55 lines 1-15) and teaches (in figure 2) forming substrates (121 and 222) out of a material (“cyclic olefin polymer”) having positive birefringence (see paragraph 72) such that the substrates have a front retardation between 0 nm and 280 nm (see paragraph 53) and setting the slow axis (A121 and A222 see paragraphs 54 and 65) of the substrates to be perpendicular to the polarization direction of incident light (parallel to the absorption axis A111 of a back surface side polarizing plate 111/parallel to a transmission axis of a viewer-side polarizer 112) so that light is transmitted without disturbance of the polarization state (see paragraph 65 lines 1-12). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the first and second transparent substrates in Koike in view of Okamoto to each have a front retardation of more than 50 nm and set the slow axis of the first and second transparent substrates to be substantially parallel to the transmission axis of the viewer-side polarizing plate as suggested by Osato.
The motivation to form the substrates out of a birefringent material which produces a front retardation and set their respective slow axis to be substantially parallel to the transmission axis of the viewer-side polarizing plate would have been to provide substrates which are excellent in mechanical properties, heat resistance, and transparency, which can be manufactured inexpensively and efficiently while ensuring that light is transmitted without disturbance of the polarization state as taught by Osato (see) as taught by Osato (see paragraph 66, paragraph 72 lines 16-19, and paragraph 65 lines 1-12). 
Additionally, while the specific ranges of the front retardation being more than 50 nm is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 7, Koike in view of Okamoto and Osato teaches that the second transparent substrate (41b from Okamoto as modified by Osato) has a front retardation of more than 50 nm (under the modification from Osato), and wherein a slow axis of the second transparent substrate is substantially parallel to a transmission axis (extending in the X direction see paragraph 35 in Koike) of the viewer-side polarizing plate (13 in Koike) (see paragraph 65 lines 1-12 in Osato).
As per claim 8, Koike in view of Okamoto and Osato teaches that the second transparent substrate (41b from Okamoto as modified by Osato) has a front retardation of more than 50 nm (under the modification from Osato see the rejection of claim 6 above) and that the slow axis of the first transparent substrate (41a from Okamoto as modified by Osato see the rejection of claim 6 above) is substantially parallel to the slow axis of the second transparent substrate (41b from Okamoto as modified by Osato)(see paragraph 65 lines 1-12 in Osato).
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the light guide plate comprises a long side surface and a short side surface shorter in length than the long side surface, wherein the light source unit is arranged opposite and parallel to the long side surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case and as shown in the rejection above Koike teaches a light source unit which opposes a side surface of a light guide plate wherein the side surface has a length greater than the height of the light guide plate and is therefore a long side and as such teaches the argued limitation of “wherein the light guide plate has a side surface opposed to the light source unit, the side surface being a side surface on a long side” Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuromizu (US Pub. 20130033652) teaches (in figures 2 and 5) that by providing a light source unit (17 and 18) and a light guide plate (19) comprising a long side surface (side surface 19b along the X direction) and a short side surface (side surface along the Y direction) shorter in length than the long side surface, wherein the light source unit (17 and 18) is arranged opposite and parallel to the long side surface high brightness can be achieved (paragraph 75). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871